UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6453



RODNEY VICTOR HARRIS,

                                               Plaintiff - Appellant,

          versus


SHERIFF OF GILES COUNTY; SHERIFF’S DEPT.
PERSONNEL; SHERIFF’S DEPUTIES OF GILES COUNTY,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-547-7)


Submitted:   August 4, 2004                 Decided:   August 23, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se. Jim Harold Guynn, Jr.,
GUYNN, MEMMER & DILLON, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rodney Victor Harris appeals the district court’s order

granting summary judgment to defendants on Harris’s 42 U.S.C.

§ 1983 (2000) complaint and imposing sanctions on Harris under Fed.

R. Civ. P. 11.*    We have reviewed the record and find that this

appeal is frivolous.          Accordingly, we deny Harris’s motion to

supplement the record with circuit court transcripts, and dismiss

the appeal on the reasoning of the district court.           See Harris v.

Sheriff of Giles County, No. CA-03-547-7 (W.D. Va. Feb. 11, 2004).

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED




      *
      We note that Harris filed this appeal prior to our imposition
of monetary sanctions and a pre-filing injunction on him with
respect to further actions in this court. See Harris v. Virginia
State Bar, No. 04-6046, 2004 WL 1530828 (4th Cir. July 7, 2004).

                                   - 2 -